DETAILED ACTION
The finality of the rejection of the last Office action dated April 22nd, 2022 is vacated/withdrawn. This Office action is a Non-Final.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 23-43 are presented for examination.  The Examiner acknowledges the preliminary amendments filed on 01/06/2020.  The Examiner further notes that it appears duplicate preliminary amendments were filed and one should have depicted claims 23-24 (as being amended) and 25-46 (as newly presented) which then the second preliminary amendment would make sense as showing the correct statuses (i.e., Previously Presented, Currently Amended and Cancelled (note 44-46 were listed as Cancelled)).
This Office action is Non-Final.  A prior first action final was recently sent on April 22nd, 2022, this Office action correctly marks the status of the Application as a Non-Final.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 07/01/2020 has been considered by the Examiner and made of record in the application file.
Examiner Remarks
In view of the 2019 Revised patent subject matter eligibility guidance, it is conceivable that generating a textual search query using at least a generated signature, searching the plurality of information sources using the generated textual search query and providing a display of search results retrieved from the plurality of information sources are integrated into a practical application that render claims 23-43 are eligible under 35 USC 101.
Allowable Subject Matter
Claims 28-30, 36, 37, 39 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 28, as a combination inclusive of the subject matter of independent claim 23, the prior arts of record alone or in combination would fail to teach the combination of, “clustering any one of signatures generated for the one or more portions of the at least one multimedia element and the at least one signature to generate a clustered signature; and searching the query database using the clustered signature.”
Claims 29 and 30 are dependents of claim 28.
With respect to claim 36, as a combination inclusive of the subject matter of independent claim 35, the prior arts of record alone or in combination would fail to teach the combination of, “a plurality of computational cores configured to receive the at least one multimedia element, each computational core of the plurality of computational cores having properties that are at least partly statistically independent from other of the plurality of computational cores, wherein the properties are set independently of each other core.”
Claim 37 is dependent of claim 36.
With respect to claim 39, as a combination inclusive of the subject matter of independent claim 35, the prior arts of record alone or in combination would fail to teach the combination of, “cluster the at least one signature for each of the at least one multimedia element; identify a context of the at least one multimedia element; and generate the textual search query by also using at least one of the clustered signature, and the context.”
Claim 40 is a dependent of claim 39.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 23, 34 and 35 recite, “wherein the generating of the textual search query comprises: (a) searching for at least one matching stored signature that matches one or more of the at least one signature; and (b) using a mapping between stored signatures and textual search queries, selecting at least one textual search query mapped to at least one matching stored signature” and appears to be supported in the specification (see for example paragraphs [0026]-[0027]). However, it is impossible for the generated textual search query to comprise (1) searching for a matching stored signature. A person skilled in the art would use the textual search query to search for a matching stored signature. It not clear how would the generated textual search query comprise using a matching between stored signatures and textual search queries, and also how would the generated textual search query comprise selecting at least one textual search query mapped to a matching stored signature. The specification ([0026]-[0027]), it clearly states “a picture of a car make BMW and model X3 can be taken from different angles (analogous to multimedia element) and signature of images of a car make BMW and model X3 (analogous signature of the multimedia element) are mapped to a text query (“BMW X3 model”). It is still not clear how [0026]-[0027] support the recited “wherein the generating of the textual search query comprises: (a) searching for at least one matching stored signature that matches one or more of the at least one signature; and (b) using a mapping between stored signatures and textual search queries, selecting at least one textual search query mapped to at least one matching stored signature”. 
The claims also recite “generating for the at least one multimedia element at least one signature that is unidirectional, and yields compression”. It is unclear as what the Applicant meant by the generated multimedia content is unidirectional, and yields compression. The original specification does not provide a clear detail as what that claimed features meant. Applicant is advised to provide a clarification consistent with the original disclosure as to what that claimed features meant, cancel this feature from the claims or amend the specification. Applicant is reminded that no new matter should be added to the specification.
For the purpose of examination the above mentioned claimed features are interpreted based on the prior art cited as wherein the generating of the textual search query comprises: (a) searching for at least one matching stored signature that matches one or more of the at least one signature (a search process may seek to match an overall appearance of an object to a specific feature that is provided in the search input); and 
(b) using a mapping between stored signatures and textual search queries, selecting at least one textual search query mapped to at least one matching stored signature ("open toe", "airy", "strappy" and "leather bands" may all be mapped in one record to the classifications of "woman's footwear" and "sandals).
Claims 24-33 and 36-43 are rejected for incorporated the efficiency of their respective base claims by dependency.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 23, 34 and 35 recite “at least one signature that is unidirectional, and yields lossless compression.” It is unclear how would the generation of a multimedia element be unidirectional, and yields compression. The specification offers no description to allow one having ordinary skill in the art to understand how would the generation of a multimedia element be typically yielded lossless compression and more importantly unidirectional. For the purpose of examination the abovementioned claimed features are interpreted based on the prior art cited as wherein the generating of the textual search query comprises: (a) searching for at least one matching stored signature that matches one or more of the at least one signature (a search process may seek to match an overall appearance of an object to a specific feature that is provided in the search input); and 
(b) using a mapping between stored signatures and textual search queries, selecting at least one textual search query mapped to at least one matching stored signature ("open toe", "airy", "strappy" and "leather bands" may all be mapped in one record to the classifications of "woman's footwear" and "sandals).
Claims 24-33 and 36-43 are rejected for incorporated the efficiency of their respective base claims by dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23-27, 31-35, 38 and 41-43 as best understood by the examiner are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al. (“Generating Robust Digital Signature for Image/Video Authentication”)  hereinafter “Lin”, further in view of Gokturk et al. (US 2008/0152231 A1, also cited on the IDS dated on 07/01/2020) hereinafter “Gokturk”.
As to claim 23, Lin discloses a method for searching a plurality of information sources using a multimedia element, comprising:
receiving at least one multimedia element (see page 1, receiving an image, wherein the image is a video clip);
generating for the at least one multimedia element at least one signature that is unidirectional, and yield compression (see page 3, fig.1, generating a signature by the 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
signature generator for the captured image which is unidirectional and compressed based on the signature process where each image block of image captured is transformed to a DCT coefficient and send directly to the image analyzer and output a private key and other information embedded as signature, wherein the generated content signature is compared to a previous content signature).
However, Lin does not explicitly disclose the claimed “generating a textual search query using the at least one generated signature”,” searching the plurality of information sources using the generated textual search query”, and “causing a display of search results retrieved from the plurality of information sources”.
Meanwhile, Gokturk discloses generating a textual search query using the at least one generated signature [(see fig.12, items 1210 and 1220, par, [0050], [0175], [0194], [0195], generating a global signature of the content item, wherein the generated a global signature is used to generate an input text or build a searchable data [0193], [0198], and [0199]), wherein the generating of the textual search query comprises: (a) searching for at least one matching stored signature that matches one or more of the at least one signature (see [0057], a search process is seeking to match an overall appearance of an object to a specific feature that is provided in the search input); and (b) using a mapping between stored signatures and textual search queries, selecting at least one textual search query mapped to at least one matching stored signature (see [0073], [0083], the search query such as "open toe", "airy", "strappy" and "leather bands" may all be mapped to the recorded to the classifications of "woman's footwear" and "sandals); and 
causing a display of search results retrieved from the plurality of information sources (see fig.12, item 1270, and par. [0201], returning the search results to the user),
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the present invention to have modified the system of Lin to generate a textual search query using the at least one generated signature, searching the plurality of information sources using the generated textual search query and display the search result, in order to effectively retrieve similar images from a large database based on a user interest. 

As to claim 24, the combination of Lin and Gokturk discloses the invention as claimed. In addition, Gokturk discloses the claimed creating an overlay on the at least one multimedia element for receiving at least one search parameter representing an intent of the user (see [0081], and [0245], enabling the user to specify one or more parameters that correspond to a color, a shape, or a pattern).

As to claim 25, the combination of Lin and Gokturk discloses the invention as claimed. In addition, Gokturk discloses the claimed wherein the overlay is at least a search box (see fig.15A, [0211], and [0255], 

    PNG
    media_image2.png
    324
    483
    media_image2.png
    Greyscale
 a set of text drill downs can be presented at the side of the panel, and the initial results set can be further filtered using the text entry through drill downs).

As to claim 26, the combination of Lin and Gokturk discloses the invention as claimed> In addition, Gokturk discloses the claimed “wherein the at least one multimedia element includes one or more portions, wherein a signature is generated for each of the one or more portions of the at least one multimedia element” (see fig.12, items 1210 and 1220, para. [0180]-[0183], and [0194], providing a visual signature of the image portion).

As to claim 27, the combination of Lin and Gokturk discloses the invention as claimed. In addition, Gokturk discloses the claimed wherein generating the textual search query, further comprises: searching a query database for a text query that matches the at least one generated signature, wherein the query database maintains mappings of signatures to text queries, and wherein a plurality of signatures are mapped to a single text query (see par. [[0178], and [0283], a search query is sent to multiple machines at the same time).

As to claim 31, the combination of Lin and Gokturk discloses the invention as claimed. In addition, Gokturk discloses the claimed wherein causing the display of search results retrieved from the plurality of information further comprises: filtering the retrieved search results using the at least one generated signature (see [0185] [0211], and [0255], a set of text drill downs can be presented at the side of the panel, and the initial results set can be further filtered using the text entry through drill downs).

As to claim 32, the combination of Lin and Gokturk discloses the invention as claimed. In addition, Lin discloses the claimed wherein the at least one signature is robust to noise and distortion (feature representation is robust to color shifting which may occur by video format/bit-rate conversion or color tone adjustment… , Section 3.1, pp. 2, Lin).

As to claim 33, the combination of Lin and Gokturk discloses the invention as claimed. In addition, Gokturk discloses the claimed wherein the at least one multimedia element is at least one of: an image, graphics, a video stream, a video clip, an audio stream, an audio clip, a video frame, a photograph, and images of signals (see fig.15A,  [0193]-[0194], 

    PNG
    media_image3.png
    295
    465
    media_image3.png
    Greyscale
the content item includes images of persons, for example, the global signature may correspond to a recognition of a face of the person, and e.g. …photograph).

As to claim 34, claim 34 is a non-transitory computer readable medium having stored thereon instructions for causing one or more processing units to execute the method according to claim 23. It is rejected under the same rationale.

As to claims 35 and 41-43, claims 35 and 41-43 are systems for performing the method of claims 23-25, 31 and 33 above. They are rejected under the same rationale.

As to claim 38, the combination of Lin and Gokturk discloses the invention as claimed. In addition, Gokturk discloses the claimed wherein the query generator further comprises: a database for maintaining mappings between stored signatures and respective textual search queries (see par. [[0178], and [0283], a search query is sent to multiple machines at the same time).
Conclusions/Points of Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CASANOVA whose telephone number is (571)270-3563.  The examiner can normally be reached on M-F: 9 a.m. to 6 p.m. (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JORGE A CASANOVA/Primary Examiner, Art Unit 2165